IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LAURA BROWN,1                               §
                                                §
          Respondent Below,                     § No. 385, 2018
          Appellant,                            §
                                                § Court Below—Superior Court
          v.                                    § of the State of Delaware
                                                §
    STATE OF DELAWARE,                          § C.A. No. 18I-01286
                                                §
          Petitioner Below,                     §
          Appellee.                             §

                               Submitted: December 14, 2018
                               Decided:   December 17, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices

                                       ORDER

         After consideration of the appellant’s opening brief, the State’s answering

brief, and the record below, it appears to the Court that:

         (1)    The appellant, Laura Brown, has a history of mental health issues. On

April 19, 2018, a Dover police officer completed a request for a twenty-four-hour

emergency detention of Brown under 16 Del. C. § 5004. The officer reported that

Brown had been in a Target store “for over 2 hours, talking to herself and screaming.

She stated that everyone is out to get her and wants to kill her. She has been

combative with officers and nursing staff. Her action put her and others at risk.” A


1
    The Court has assigned a pseudonym to the appellant.
mental health screener evaluated Brown and observed that she was depressed,

manic, very angry, delusional, paranoid, and experiencing auditory and visual

hallucinations. The screener concluded that Brown’s altered mental status placed

her at a high risk of harm to self or others, and that she needed further psychiatric

evaluation.

      (2)      Following her twenty-four-hour emergency detention, Brown was

provisionally admitted to Dover Behavioral Health System Hospital. Dr. Khaled

Mirza completed a certificate for provisional hospitalization. The certificate stated

that Brown was diagnosed with “schizoaffective disorder, bipolar type, most recent

episode manic.” It concluded that Brown was a danger to herself and others because,

among other things, she was manic, psychotic, paranoid, and delusional; thought that

people were out to get her; and stated that she would defend herself. Dr. Mirza also

completed affidavits in support of involuntary inpatient commitment and

involuntary outpatient treatment, each of which made similar observations and

conclusions.

      (3)      On April 25, 2018, the State filed a complaint seeking involuntary

inpatient commitment and involuntary outpatient treatment, relying in part on the

psychiatrist’s affidavits. After an April 27, 2018 probable cause hearing and later a

May 4, 2018 “8-day hearing,” a Superior Court Commissioner ordered Brown’s




                                         2
continued involuntary inpatient commitment and involuntary outpatient treatment.

Brown’s next hearing was scheduled for July 20, 2018.

      (4)    On May 16, 2018, Brown was discharged from involuntary inpatient

treatment to begin involuntary outpatient treatment.

      (5)    On May 21, 2018, a Dover police officer completed another request for

a twenty-four-hour emergency detention of Brown. The officer reported that Brown

had refused to leave a store and was making statements that did not make sense. A

mental health screener evaluated Brown and observed that she was severely

delusional and paranoid, extremely aggressive, and disoriented; had attempted to

strike a nurse; and had stated, “I feel like killing someone.”

      (6)    On May 24, 2018, Dr. Nadeem Afzal completed a certificate for

provisional hospitalization, and on May 25, 2018, Dr. Afzal completed affidavits in

support of involuntary inpatient commitment and involuntary outpatient treatment.

These documents reflect Dr. Afzal’s conclusions that Brown was “very psychotic

and very manic,” paranoid, “hostile, aggressive and even threatening,” with

“impaired insight and judgment.” Dr. Afzal further stated that Brown had been

noncompliant with medication and that without medication “her state deteriorates,”

“she is unlikely to survive in the community,” and she posed a threat to herself and

others.




                                           3
      (7)    On May 29, 2018, the State filed a complaint seeking involuntary

inpatient commitment and involuntary outpatient treatment, relying on the police

officer’s 24-hour detention form and the psychiatrist’s affidavits, among other

things. After a May 29, 2018 probable cause hearing and later a June 6, 2018 “8-

day hearing,” a Superior Court Commissioner ordered Brown’s continued

involuntary inpatient commitment and involuntary outpatient treatment. Brown’s

next hearing was scheduled for August 29, 2018.

      (8)    On June 12, 2018, Brown was again discharged from involuntary

inpatient treatment to begin involuntary outpatient treatment.

      (9)    On June 26, 2018, Brown requested that the Superior Court hold a

hearing sooner than her then-scheduled August hearing, because she did not want to

continue the injectable medications that she was receiving as part of her involuntary

outpatient treatment. The Superior Court granted the request, scheduling a hearing

for July 20, 2018. Dr. Capiro testified at the July 20 hearing regarding Brown’s

history and diagnoses and her noncompliance with oral medications. He testified

that Brown needed to stay on injectable medications and that outpatient commitment

was the least restrictive alternative for Brown to receive the needed treatment. At

that hearing, Brown told the Commissioner about the negative effects that the

injections had on her, including a “creepy crawly feeling all over me” and a zombie-

like feeling, and requested that the Court permit her to stop receiving the injections.



                                          4
At the conclusion of the hearing, the Commissioner ordered that the involuntary

outpatient treatment would continue.

       (10) Brown appealed the Commissioner’s order, and on August 7, 2018 a

judge of the Superior Court affirmed. Brown now appeals to this Court.

       (11) The Commissioner’s July 20, 2018 order consists of one-half of a page

of notes about Dr. Capiro’s testimony and a check-the-box form with preprinted

legal conclusions and authorization for involuntary treatment. The Superior Court

summarily affirmed the Commissioner’s order. Although these are not the ideal

circumstances for this Court’s review of the Superior Court’s findings of fact and

conclusions of law, it appears from the order and the record as a whole that the

Commissioner’s factual findings were sufficiently supported by the evidence and

that the legal requirements for Brown’s involuntary treatment were satisfied.2

       (12) The involuntary commitment statute provides:

       A person shall be involuntarily committed by the court for outpatient
       treatment over objection only if all of the following criteria are satisfied
       by clear and convincing evidence:
           (1) The person is 18 years of age or older.
           (2) The person has a documented mental condition.
           (3) The person is reasonably expected to become dangerous to self
               or dangerous to others or otherwise unlikely to survive safely in
               the community without treatment for the person’s mental
               condition.

2
  Cf. Jamison v. Division of Family Servs., 2011 WL 257810, at *3 (Del. Mar. 8, 2001) (discussing
the standard of review applicable to an appeal from an order terminating parental rights, which
requires a clear and convincing standard of proof).



                                               5
             (4) The person is currently refusing to voluntarily participate in the
                 treatment plan recommended by the person’s mental health
                 treatment provider or lacks the capacity to determine whether
                 such treatment is necessary.
             (5) The person has a documented history of lack of adherence with
                 recommended treatment for the mental condition, or poses an
                 extreme threat of danger to self or danger to others based upon
                 recent actions, that has either:
                 a. Resulted in a deterioration of functioning that was observed
                     to be dangerous to the individual’s personal health and safety;
                     or
                 b. Resulted in a deterioration of functioning that was observed
                     to be imminently dangerous to self or dangerous to others,
                     including but not limited to suicidal ideation, violent threats,
                     or violence towards others.
             (6) All less restrictive treatment options have been considered and
                 have either been determined to be clinically inappropriate at this
                 time or evidence is offered to show that the person is not likely
                 to adhere to such options.3

         (13) The Court concludes that each of the statutory requirements is

sufficiently supported by the record. First, Brown is over 18 years of age. Second,

at the July 20, 2018 hearing, Dr. Capiro testified regarding Brown’s diagnosed

mental conditions, including paranoid personality disorder and schizoaffective

disorder, bipolar type. Third, Dr. Capiro testified that Brown was reasonably

expected to become dangerous to herself or others without treatment; he specifically

cited her history of walking into traffic and overdosing on medications. Fourth, Dr.

Capiro testified that Brown refused to voluntarily take injectable medications, which



3
    16 Del. C. § 5013(a).



                                              6
was the only effective means to treat her under the circumstances. Fifth, Dr. Capiro

testified that he had tried to treat her with oral medications, but Brown had been

either noncompliant or had not taken the correct doses; he further testified that

following Brown’s prior commitments, she had stopped treatment and her condition

had deteriorated, and that there was no likelihood of voluntary compliance. Finally,

Dr. Capiro testified that involuntary outpatient treatment was the least restrictive

option, given Brown’s history and past noncompliance with other treatments. The

record also reflects that Dr. Capiro’s testimony was consistent with the findings of

two other psychiatrists who evaluated Brown just a few months earlier and also

recommended her involuntary commitment.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.



                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                      Justice




                                         7